A1DETAILED ACTION
	This is a first office action in response to application 17/040,151 filed 09/22/2020, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both pixels units and step process in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 2-4 should be corrected to provide an “S” before each number to avoid confusion with other item numbers in other figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “when the original gray-scale data group comprises no zero gray-scale data, determining that the color corresponding to the original gray-scale data group is a ternary mixed color;” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “determining a type of a color corresponding to an original gray-scale data group to be displayed by each pixel unit; dividing the original gray-scale data group into a first gray-scale data group, a second gray-scale data group and a third gray-scale data group according to the type of the color corresponding to the original gray-scale data group to be displayed by the pixel unit in accordance with a set grouping rule; and outputting and displaying the first gray-scale data group, the second gray-scale data group and the third gray-scale data group in three consecutive time periods respectively.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outputting and displaying the first gray-scale data group, the second gray-scale data group and the third gray-scale data group in three consecutive time periods respectively.” of claim 1 and “outputting and displaying the first gray-scale data group, the second gray-scale data group and the third gray-scale data group corresponding to each pixel unit in three consecutive time periods respectively.” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " wherein a grouping rule corresponding to ternary mixed color gray-scale data", Claim 5 recites the limitation “wherein a grouping rule corresponding to binary mixed color gray-scale data”, Claim 6 recites “a grouping rule corresponding to binary mixed color gray-scale data”, Claim 7 recites “a grouping rule corresponding to unitary color gray-scale data”, and Claim 8 recites  in in each of claims 4-8.  As the grouping rule refers back to the set grouping rule of claim 1 there is the set grouping rule”.
Claims 15 recites the limitation “”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. U.S. Patent Application Publication No. 2011/0148908 A1 hereinafter Jeong.

Consider Claim 1:
Jeong discloses a driving method for a liquid crystal display device, the liquid crystal display device comprising a display module, the display module comprising a plurality of pixel units arranged in an array, and the driving method comprising: (Jeong, See Abstract.)
	determining a type of a color corresponding to an original gray-scale data group to be displayed by each pixel unit; (Jeong, [0074], “Referring to FIGS. 3 and 5, the input gamma generator 110 generates m-bit wide, linearized red, green and blue value encoded data signals: Rin, Gin and Bin based on n-bit wide, nonlinearized red, green and blue value encoded data signals R, G and B (step S110).  The number of bits per subpixel in the m-bit red, green and blue data Rin, Gin and Bin is greater than that of the n-bit red, green and blue data R, G and B. The second line memory buffer 171 stores the n-bit wide red, green and blue value encoded data signals R, G and B.”)
	dividing the original gray-scale data group into a first gray-scale data group, a second gray-scale data group and a third gray-scale data group according to the type of the color corresponding to the original gray-scale data group to be displayed by the pixel unit (Jeong, [0075], “The gamut mapping part 120 generates m-bit red, green, blue and white data Ro, Go, Bo and Wo based on the m-bit red, green and blue data Rin, Gin and Bin (step S120).”)
	 in accordance with a set grouping rule; and (Jeong, [0080], “The black setting part 175 determines whether all grayscale levels of the n-bit red, green and blue data R, G and B stored in the second line memory buffer 171 are substantially equal to "0" which represents the predetermined black grayscale level in one embodiment, (step S161).  If all grayscale levels of the n-bit red, green and blue data R, G and B are substantially equal to "0", the black setting part 175 determines whether the n-bit red, green and blue data R, G and B include black dot data having a predetermined dot-check pattern (step S163).”)
	outputting and displaying the first gray-scale data group, the second gray-scale data group and the third gray-scale data group in three consecutive time periods respectively. (Jeong, [0087], “The dithering part 180 performs dithering for the m-bit red and green data Rr and Gr or the m-bit blue and white data Br and Wr to generate the n-bit red and green data Rro and Gro or the blue and white data Bro and Wro (step S180).”)

Consider Claim 2:
	Jeong discloses the driving method according to claim 1, wherein the determining the type of the color corresponding to the original gray-scale data group to be displayed by the pixel unit comprises: determining the type of the color corresponding to the original gray-scale data according to an amount of zero gray-scale data in the original gray-scale data group to be displayed by the pixel unit. (Jeong, [0087], “The dithering part 180 performs dithering for the m-bit red and green data Rr and Gr or the m-bit blue and white data Br and Wr to generate the n-bit red and green data Rro and Gro or the blue and white data Bro and Wro (step S180).”)

Consider Claim 12:
	Jeong discloses a driving method for a liquid crystal display device, the liquid crystal display device comprising a display module, the display module comprising a plurality of pixel units arranged in an array, and the driving method comprising: (Jeong, See Abstract.)
	determining a type of a color corresponding to an original gray-scale data group to be displayed by each pixel unit; (Jeong, [0074], “Referring to FIGS. 3 and 5, the input gamma generator 110 generates m-bit wide, linearized red, green and blue value encoded data signals: Rin, Gin and Bin based on n-bit wide, nonlinearized red, green and blue value encoded data signals R, G and B (step S110).  The number of bits per subpixel in the m-bit red, green and blue data Rin, Gin and Bin is greater than that of the n-bit red, green and blue data R, G and B. The second line memory buffer 171 stores the n-bit wide red, green and blue value encoded data signals R, G and B.”)
(Jeong, [0075], “The gamut mapping part 120 generates m-bit red, green, blue and white data Ro, Go, Bo and Wo based on the m-bit red, green and blue data Rin, Gin and Bin (step S120).”)
	 in accordance with a set grouping rule; and (Jeong, [0080], “The black setting part 175 determines whether all grayscale levels of the n-bit red, green and blue data R, G and B stored in the second line memory buffer 171 are substantially equal to "0" which represents the predetermined black grayscale level in one embodiment, (step S161).  If all grayscale levels of the n-bit red, green and blue data R, G and B are substantially equal to "0", the black setting part 175 determines whether the n-bit red, green and blue data R, G and B include black dot data having a predetermined dot-check pattern (step S163).”)
	outputting and displaying the first gray-scale data group, the second gray-scale data group and the third gray-scale data group corresponding to each pixel unit in three consecutive time periods respectively. (Jeong, [0087], “The dithering part 180 performs dithering for the m-bit red and green data Rr and Gr or the m-bit blue and white data Br and Wr to generate the n-bit red and green data Rro and Gro or the blue and white data Bro and Wro (step S180).”)

Consider Claim 13:
	Jeong discloses the driving method according to claim 12, wherein the determining the type of the color corresponding to the original gray-scale data group to be displayed by each pixel unit comprises: determining the type of the color corresponding to original gray-scale data according to an amount of zero gray-scale data in the original gray-scale data group to be displayed by the pixel unit. (Jeong, [0087], “The dithering part 180 performs dithering for the m-bit red and green data Rr and Gr or the m-bit blue and white data Br and Wr to generate the n-bit red and green data Rro and Gro or the blue and white data Bro and Wro (step S180).”)

Consider Claim 20:
	Jeong discloses a liquid crystal display device, comprising: (Jeong, [0005], “Generally, a flat panel display apparatus may include a matrix of light outputting picture element units (pixel or subpixel units) such as the liquid crystal shuttered units of a liquid crystal display (LCD) panel.”)
	a display module, configured to display graphic and text information, the display module comprising a plurality of pixel units arranged in an array, and each pixel unit comprising a Red (R) sub-pixel, a Green (G) sub-pixel and a Blue (B) sub-pixel; (Jeong, [0010], [0007], “FIGS. 1A and 1B are respective conceptual diagrams showing how an alphabetic character "A" might be respectively displayed as a black filled glyph on a first display panel having the conventional striped RGB structure and on a second display panel having an RGBW structure (in this case an 8-cell RGBW repeating group).”)
	a drive module, configured to receive, process and output drive data to control the display module to normally work, the drive module comprising a gray-scale data decomposition processing unit, (Jeong, [0051], “The input gamma generator 110 outputs m-bit wide, linearized red data Rin, m-bit wide, linearized green data Gin and m-bit wide, linearized blue data Bin based on the supplied n-bit wide, nonlinearized red data R, n-bit wide, nonlinearized green data G and n-bit wide, nonlinearized blue data B using the red, green and blue lookup tables LUT1, LUT2 and LUT3.  The n and m are natural numbers and n&lt;m. For example, n may be 8-bits wide and m may be 12-bits wide.”)
	a driving frequency regulation unit and (Jeong, [0048], “The light source driver 600 controls driving of the light source part 500.  The light source driver 600 may control luminance of the light provided to the display panel 200 based on the luminance control signal outputted from the data processing circuit 100.”)
(Jeong, [0056], “The luminance controller 130 then responsively determines a luminance level to be provided by the light source part 500 using a histogram based on the red, green, blue and white data Ro, Go, Bo and Wo generated by the gamut mapping part 120.”)
	the gray-scale data decomposition processing unit being configured to decompose an input original gray-scale data group corresponding to the pixel unit into three new gray-scale data groups and (Jeong, [0075], “The gamut mapping part 120 generates m-bit red, green, blue and white data Ro, Go, Bo and Wo based on the m-bit red, green and blue data Rin, Gin and Bin (step S120).”)
	output gray-scale values of the R sub-pixel, the G sub-pixel and the B sub-pixel in the pixel units in three consecutive time periods, (Jeong, [0087], “The dithering part 180 performs dithering for the m-bit red and green data Rr and Gr or the m-bit blue and white data Br and Wr to generate the n-bit red and green data Rro and Gro or the blue and white data Bro and Wro (step S180).”)
	 the gray-scale data decomposition processing unit being connected to all of the R sub-pixels, the G sub-pixels and the B sub-pixels in the display module, (Jeong, [0056], “The luminance controller 130 then responsively determines a luminance level to be provided by the light source part 500 using a histogram based on the red, green, blue and white data Ro, Go, Bo and Wo generated by the gamut mapping part 120.”)
	the driving frequency regulation unit being configured to regulate a driving frequency, and the backlight luminance regulation unit being configured to regulate luminance of a backlight unit; and (Jeong, [0048], “The light source driver 600 controls driving of the light source part 500.  The light source driver 600 may control luminance of the light provided to the display panel 200 based on the luminance control signal outputted from the data processing circuit 100.”)
	a backlight module, configured to convert a direct current voltage into a high-frequency high-voltage alternating current to turn on the backlight unit, the backlight (Jeong, [0056], “The luminance controller 130 then responsively determines a luminance level to be provided by the light source part 500 using a histogram based on the red, green, blue and white data Ro, Go, Bo and Wo generated by the gamut mapping part 120.  Compared to a conventional display panel having just the striped RGB structure, the display panel 200 according to the present example embodiment further includes the white subpixel so that the display panel 200 has a higher white light emission efficiency.  Thus, the light source part 500 may be driven at a relatively lower luminance level, and power consumption of the display apparatus may be comparatively decreased.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S. Patent Application Publication No. 2011/0148908 A1 as applied to claim 1 and 12 above, and further in view of Um et al. U.S. Patent Application Publication No. 2015/0325161 A1 hereinafter Um.

Consider Claim 9:
	Jeong discloses the driving method according to claim 1, further comprising: however does not specify increasing a driving frequency of the pixel unit to be 1 to 4 times of an original frequency to compensate for a display speed reduced by gray-scale value decomposition.
	Um however teaches that those of skill in the art were aware of a technique to increase the drive frequency and thus teaches increasing a driving frequency of the pixel unit to be 1 to 4 times of an original frequency to compensate for a display speed (Um, [0018], “For example, when the driving frequency of the array substrate is 240 Hz, the pulse width of the total waveform of the input voltages for the data lines is 4.2 .mu.s, and the range of pulse width of the first compensating voltage signal input to the common electrodes on the array substrate or the second compensating voltage signal input to the common electrodes on the array substrate is 0.1.about.2.1 .mu.s.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a increase in the driving frequency as this was a technique known in view of Um and would have been utilized for the purpose of the common electrodes are finally made to output a smooth voltage signal, avoiding the problem of becoming greenish due to the influence of data lines on the voltage signal of common electrodes. (Um, [0028])

Consider Claim 10:
	Jeong discloses the driving method according to claim 9, however does not specify wherein the driving frequency of the pixel unit is increased to be three times of the original frequency to keep a display speed of the pixel unit subjected to the gray-scale value decomposition the same as a display speed before the gray-scale value decomposition.
	Um however teaches that those of skill in the art were aware of a technique to increase the drive frequency and thus teaches the driving frequency of the pixel unit is increased to be three times of the original frequency to keep a display speed of the pixel unit subjected to the gray-scale value decomposition the same as a display speed before the gray-scale value decomposition. (Um, [0018], “For example, when the driving frequency of the array substrate is 240 Hz, the pulse width of the total waveform of the input voltages for the data lines is 4.2 .mu.s, and the range of pulse width of the first compensating voltage signal input to the common electrodes on the array substrate or the second compensating voltage signal input to the common electrodes on the array substrate is 0.1.about.2.1 .mu.s.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a increase in the driving frequency as this was a technique known in view of Um and would have been utilized for the purpose of the common electrodes are finally made to output a smooth voltage signal, avoiding the problem of becoming greenish due to the influence of data lines on the voltage signal of common electrodes. (Um, [0028])

Consider Claim 11:
	Jeong discloses the driving method according to claim 1, however does not specify further comprising: increasing backlight luminance to be 1 to 4 times of original luminance to compensate for luminance reduced by gray-scale value decomposition, or increase of a driving frequency or co-actions of gray-scale value decomposition and increase of the driving frequency
	Um however teaches that those of skill in the art were aware of a technique to increase the drive frequency and thus teaches increasing backlight luminance to be 1 to 4 times of original luminance to compensate for luminance reduced by gray-scale value decomposition, or increase of a driving frequency or co-actions of gray-scale value decomposition and increase of the driving frequency. (Um, [0018], “For example, when the driving frequency of the array substrate is 240 Hz, the pulse width of the total waveform of the input voltages for the data lines is 4.2 .mu.s, and the range of pulse width of the first compensating voltage signal input to the common electrodes on the array substrate or the second compensating voltage signal input to the common electrodes on the array substrate is 0.1.about.2.1 .mu.s.”)
(Um, [0028])

Consider Claim 18:
	Jeong discloses the driving method according to claim 12, further comprising: increasing a driving frequency of the pixel unit to be 1 to 4 times of an original frequency to compensate for a display speed reduced by gray-scale value decomposition.
	Um however teaches that those of skill in the art were aware of a technique to increase the drive frequency and thus teaches increasing a driving frequency of the pixel unit to be 1 to 4 times of an original frequency to compensate for a display speed reduced by gray-scale value decomposition. (Um, [0018], “For example, when the driving frequency of the array substrate is 240 Hz, the pulse width of the total waveform of the input voltages for the data lines is 4.2 .mu.s, and the range of pulse width of the first compensating voltage signal input to the common electrodes on the array substrate or the second compensating voltage signal input to the common electrodes on the array substrate is 0.1.about.2.1 .mu.s.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a increase in the driving frequency as this was a technique known in view of Um and would have been utilized for the purpose of the common electrodes are finally made to output a smooth voltage Um, [0028])

Consider Claim 19:
	Jeong discloses the driving method according to claim 12, further comprising: increasing backlight luminance to be 1 to 4 times of original luminance to compensate for luminance reduced by gray-scale value decomposition, or increase of a driving frequency or co-actions of gray-scale value decomposition and increase of the driving frequency.
	Um however teaches that those of skill in the art were aware of a technique to increase the drive frequency and thus teaches increasing backlight luminance to be 1 to 4 times of original luminance to compensate for luminance reduced by gray-scale value decomposition, or increase of a driving frequency or co-actions of gray-scale value decomposition and increase of the driving frequency. (Um, [0018], “For example, when the driving frequency of the array substrate is 240 Hz, the pulse width of the total waveform of the input voltages for the data lines is 4.2 .mu.s, and the range of pulse width of the first compensating voltage signal input to the common electrodes on the array substrate or the second compensating voltage signal input to the common electrodes on the array substrate is 0.1.about.2.1 .mu.s.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a increase in the driving frequency as this was a technique known in view of Um and would have been utilized for the purpose of the common electrodes are finally made to output a smooth voltage signal, avoiding the problem of becoming greenish due to the influence of data lines on the voltage signal of common electrodes. (Um, [0028])
Allowable Subject Matter
Claims 4-8 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626